Citation Nr: 0005955	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  98-01 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from May 1966 to April 
1967.  This appeal arises from a June 1995 rating decision of 
the Department of Veterans Affairs (VA), Buffalo, New York, 
regional office (RO).


REMAND

Review of the record indicates that the veteran last 
underwent a VA psychiatric examination in 1991.  The most 
recent VA outpatient records of the veteran date from 
December 1997, and indicate that he was "doing well."  
However, a February 1998 letter from a VA social worker who 
has had contact with the veteran stated that he had 
difficulties maintaining relationships and problems 
functioning with any degree of independence.  The veteran's 
Global Assessment of Functioning (GAF) score was assessed as 
40.

In light of the incomplete and inconsistent medical record, 
the Board is unable to determine the current extent of the 
veteran's service connected psychiatric disorder on the basis 
of the evidence as it now stands.  When the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  Accordingly, the veteran 
should be scheduled for an examination by a panel of two VA 
psychiatrists in order to determine the current extent of his 
service connected psychiatric disorder and comment on its 
impact on his social and industrial capacity.  

Additionally, all VA outpatient records of the veteran since 
December 1997 should be obtained and associated with the 
claims folder. 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  In view of the 
foregoing, the case is REMANDED to the RO for the following:

1.  The RO should obtain copies of all VA 
outpatient treatment records of the 
veteran since December 1997.  Those 
records should be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for an examination by a panel of two VA 
psychiatrists who have not previously 
seen him.  The examiners must review this 
remand and the entire claims folder.  The 
examiners should be requested to prepare 
a detailed report with opinions as to the 
proper nature and severity of the 
veteran's service connected psychiatric 
disorder as well as its impact on his 
social and industrial capacity.  The 
examiners are requested to consider the 
applicable provisions of the Diagnostic 
and Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV) and 
provide a Global Assessment of 
Functioning score (GAF), with 
interpretation of the significance of 
that score.  

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following the above, the RO should readjudicate the veteran's 
claim under both the old and new regulations governing 
psychiatric ratings.  If the outcome is not favorable to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




